DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 3-4, it is not clear what is meant by “the first device determines one or more sets of resources based on one or more characteristics or one or more characteristic values associated with the sensing” – this limitation doesn’t reveal anything about how the characteristics are related to the sensing. It is not at all clear what the sensing has to do with the characteristics (or the characteristic values). Further, it is not clear what the distinction is between the “characteristics” and “characteristic values”. 
In claim 7, it is not clear what the distinction is between the “characteristics” and “characteristic values”. At line 9, it is not clear what is meant by “the second device performs resource selection on the determined set of resources”. How is the determined set of resources used to perform resource selection? Does it mean that a resource is selected from the determined set of resources for a future communication, or something else? 
Claim 16 is unclear for the same reasons cited above for claim 1. 
In claims 2-4 and 8-10, line 1, respectively, “the one or more one characteristics” is unclear because there seem to be a typo. 
In claims 3 and 9, it is not clear what “RSRP level” is as the specification fails to define any RSRP levels. 
In claims 4 and 10, line 2, it is not clear what “geographic distance level” and “RSRP level” are – how are these terms different from the “geographic distance” and “RSRP”? The specification, while describing “geographic distance” and “RSRP”, doesn’t seem to describe the concept for “geographic distance level” and “RSRP level”. It is noted that the term “level” is used in the specification. However, different levels in association with the geographic distance and RSRP are not defined. 
In claims 12 and 13, it is not clear what kind of effect the “determine” function has on the method – when the second device “determines” the set of resources, does it mean that the set of resources is selected for a future communication? 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 7-10, 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al., WO 2019/240544 A1 (Jung).
Jung discloses method and apparatus for performing sidelink communication by UE in NR V2X. 
Regarding claim 7, Jung teaches a method of a second device performing sidelink transmission, comprising: the second device receives a signal from a first device, wherein the signal indicates one or more sets of resources, and indicates one or more characteristics or one or more characteristic values for the one or more sets of resources; the second device determines a set of resources from the one or more sets of resources based on the one or more indicated characteristics and specific characteristics of a data to be transmitted by the second device, or based on the one or more indicated characteristic values and a specific characteristic value of a data to be transmitted by the second device; and the second device performs resource selection on the determined set of resources (“Procedures related to sensing and resource (re-)selection may be supported in resource allocation mode 2. The sensing procedure may be defined as a process decoding the SCI from another UE and/or sidelink measurement. The decoding of the SCI in the sensing procedure may at least provide information on a sidelink resource that is being indicated by a UE transmitting the SCI. When the corresponding SCI is decoded, the sensing procedure may use LI SL RSRP measurement, which is based on SL DMRS. The resource (re-)selection procedure may use a result of the sensing procedure in order to determine the resource for the sidelink transmission.”, [161]). 
Regarding claim 8, Jung further teaches that the one or more characteristics is priority, or the one or more characteristic values is priority value ([174] and [228]-[229]).
Regarding claim 9, Jung further teaches that the one or more characteristics or the one or more characteristic values is Reference Signal Received Power (RSRP) or RSRP level ([161] and [164]).
Regarding claim 10, Jung further teaches that the one or more characteristics or the one or more characteristic values is any of the following values: geographic distance level, RSRP level, Channel Busy Ratio (CBR) range or value, carrier index, sidelink resource pool index, sidelink Bandwidth Part (BWP) index, an entry in the inter-carrier frequency list, group index for a group performing groupcast sidelink transmission, L1/L2 source index of the first device, one or more L1 or L2 destination index of the one or more device(s), or member Identity (ID) of the one or more device(s) in a group for groupcast sidelink transmission (Jung teaches at least the RSRP ([161] and [164]), CBR value ([225]), layer-2 ID ([218]-[220]), and member ID ([218]-[220])).
Regarding claim 12, Jung further teaches that if the second device performs sidelink transmission or reception on a second sidelink resource pool, the second device determines the set of resources associated to the second sidelink resource pool (“The on-going sidelink service information may indicate the on-going sidelink service(s) and/or the attributes of the services for which the first VE has been receiving or is willing to receive packets over sidelink. The second UE may use this information to better select the transmission resources by taking e.g. the priority of the on-going service of the first UEs and new services to be offered to the first UE into account.”, [228]).
Regarding claim 14, Jung teaches that the signal is transmitted via a broadcast sidelink transmission or a groupcast sidelink transmission or a unicast sidelink transmission (sidelink broadcast channel (PSBCH) ([139], [169]-[170]), and unicast ([171], and multicast [193]).
Regarding claim 15, Jung further teaches that the signal is transmitted via one or more Medium Access Control (MAC) Control Elements (CE), or wherein the signal is transmitted via one or more specific sidelink control information multiplexed with one or more sidelink data transmissions (“After transmitting sidelink control information (SCI) to UE2 via physical sidelink control channel (PSCCH), UE1 may transmit data based on the SCI via physical sidelink shared channel (PSSCH)”, [158]).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1-6, 11, 13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung.
Regarding claims 1 and 16, Jung teaches a first device and a method of a first device performing sidelink transmission, comprising: the first device determines one or more sets of resources based on one or more characteristics or one or more characteristic values; and the first device transmits a signal to at least a second device, wherein the signal indicates the one or more sets of resources and indicates the one or more characteristics or one or more characteristic values for the one or more sets of resources (“Procedures related to sensing and resource (re-)selection may be supported in resource allocation mode 2. The sensing procedure may be defined as a process decoding the SCI from another UE and/or sidelink measurement. The decoding of the SCI in the sensing procedure may at least provide information on a sidelink resource that is being indicated by a UE transmitting the SCI. When the corresponding SCI is decoded, the sensing procedure may use LI SL RSRP measurement, which is based on SL DMRS. The resource (re-)selection procedure may use a result of the sensing procedure in order to determine the resource for the sidelink transmission.”, [161]). However, Jung fails to specifically teach that the first device performs sensing on a first sidelink resource pool. However, sensing a resource pool by a user device to conduct communication is an well-known step in the field of the invention. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching to include the step of sensing the sidelink resource pool in order to determine the resource it will use for communication. 
Regarding claims 2, 3 and 17, Jung further teaches that the one or more characteristics is priority used to perform the sensing, or the one or more characteristic values is priority value used to perform the sensing ([174] and [228]-[229]), and that the one or more characteristics or the one or more characteristic values is Reference Signal Received Power (RSRP) or RSRP level detected in the sensing ([161] and [164]).
Regarding claims 4 and 18, Jung further teaches that the one or more characteristics or the one or more characteristic values is any of the following values: geographic distance level, RSRP level, Channel Busy Ratio (CBR) range or value, carrier index, sidelink resource pool index, sidelink Bandwidth Part (BWP) index, an entry in the inter-carrier frequency list, group index for a group performing groupcast sidelink transmission, L1/L2 source index of the first device, one or more L1 or L2 destination index of the one or more device(s), or member Identity (ID) of the one or more device(s) in a group for groupcast sidelink transmission (Jung teaches at least the RSRP ([161] and [164]), CBR value ([225]), layer-2 ID ([218]-[220]), and member ID ([218]-[220])).
Regarding claims 5 and 19, Jung further teaches that the signal is transmitted via a broadcast sidelink transmission or a groupcast sidelink transmission or a unicast sidelink transmission (sidelink broadcast channel (PSBCH) ([139], [169]-[170]), and unicast ([171], and multicast [193]).
Regarding claims 6 and 20, Jung further teaches that the signal is transmitted via one or more Medium Access Control (MAC) Control Elements (CE), or wherein the signal is transmitted via one or more specific sidelink control information multiplexed with one or more sidelink data transmissions (“After transmitting sidelink control information (SCI) to UE2 via physical sidelink control channel (PSCCH), UE1 may transmit data based on the SCI via physical sidelink shared channel (PSSCH)”, [158]). 
Regarding claim 11, Jung fails to specifically teach that when the data with a first priority comes in the second device, the determined set of resources is associated to the first priority. However, Jung teaches the priority of services which indicates the importance of services, and teaches that the potential second UE may use this information when admission control of services are needed due to the scarce of the resources or capabilities. Thus, Jung uses the priority information when admission control of services are needed due to the scarce of the resource. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching to associate the set of resources to the priority level of the data. 
Regarding claim 13, Jung fails to specifically teach that the second device determines the set of resources associated to the second device’s member Identity (ID) in a group, wherein the group comprises a plurality of devices for performing groupcast sidelink transmission. However, Jung teaches multicast along with broadcast and unicast. Thus, Jung’s teaching includes communicating with a group of devices. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching to specifically include groupcasting by specifically associating the set of resources to the member ID in a group to address the group of devices in a communication. 

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Cao et al. PG Pub., the Sorrentino PG Pub., the Shilov et al. PG Pub., the Panteleev et al. PG Pub., the Huang et al. PG Pub., the Chen et al. PG Pub., the Li et al. PG Pub., and the Wang et al. PG Pub., are cited for further references.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIN JUNG/Primary Examiner, Art Unit 2472